UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6226



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY M. WILLIAMS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:02-cr-00110-JRG; 2:04-cv-01292-JRG)


Submitted: August 24, 2006                  Decided: August 29, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy M. Williams, Appellant Pro Se. Kasey Warner, United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Troy M. Williams seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2000) motion.                   The order is

not   appealable       unless    a   circuit     justice   or    judge       issues    a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§   2253(c)(2)    (2000).       A    prisoner    satisfies      this    standard      by

demonstrating      that    reasonable      jurists     would      find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                     We have

independently reviewed the record and conclude that Williams has

not made the requisite showing. Accordingly, we deny a certificate

of appealability, deny Williams’ motion to appoint counsel, and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions     are     adequately      presented      in   the

materials     before    the     court   and     argument   would       not    aid   the

decisional process.



                                                                             DISMISSED


                                        - 2 -